76 F.3d 390
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jason McKinley WARD, Plaintiff-Appellant,v.Jessie WALSH, Associate Warden of Programs, Defendant-Appellee.
No. 95-15225.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 9, 1996.*Decided Jan. 17, 1996.

Before:  SNEED, HALL, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Ward appeals the district court's judgment in favor of defendant after the entry of supplemental findings of fact and conclusions of law in his 42 U.S.C. § 1983 action alleging an abridgment of his free exercise of religion.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We reverse and remand.


3
Here, the district court entered supplemental findings of fact and conclusions of law pursuant to this court's instructions in Ward v. Walsh, 1 F.3d 873 (9th Cir.1993) ("Ward I"), cert. denied, 114 S.Ct. 1297 (1994).   In Ward I, we remanded the case so that the district court could "make specific factual findings" and "engage in a careful balancing of all the ... factors" set forth in Turner v. Safley, 482 U.S. 78, 89 (1987).   Id. at 879.


4
After our remand, and prior to the district court's evidentiary hearing, Congress passed the Religious Freedom Restoration Act ("RFRA"), 42 U.S.C. § 2000bb to 2000bb-4, which altered the standard for analyzing prisoners' free exercise of religion claims.   See Malik v. Brown, No. 94-35529, slip op. 14951, 14960 n. 4 (9th Cir.  Nov. 28, 1995).


5
Accordingly, we reverse the judgment of the district court and remand this case so that the district court may consider the effect of RFRA on Ward's claims.   Cf. Malik, slip op. at 14960 n. 4.


6
REVERSED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3